                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    GARY KIRKWOOD, on behalf of himself and            CASE NO. C18-0360-JCC
      others similarly situated,
10                                                       MINUTE ORDER
11                          Plaintiffs,
             v.
12
      NOBLE FOOD GROUP, INC., et al.,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend the stay
18
     and to extend the deadline for Defendants to respond to Plaintiffs’ amended complaint (Dkt. No.
19
     77). Finding good cause, the Court GRANTS the motion. The stay is extended until November
20
     14, 2018 and Defendants’ response to Plaintiffs’ amended complaint is due no later than
21
     November 24, 2018.
22
            DATED this 1st day of November 2018.
23
                                                           William M. McCool
24
                                                           Clerk of Court
25
                                                           s/Tomas Hernandez
26                                                         Deputy Clerk


     MINUTE ORDER
     C18-0360-JCC
     PAGE - 1
